DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 28, 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al. (US 2016/0361142).
Tong shows a method of manufacturing customized ceramic labial/lingual orthodontic brackets by additive manufacturing, said method comprising measuring dentition data of a profile of teeth of a patient ([0147]); based on the dentition data, creating a three-dimensional computer-assisted design 3D CAD model of the patient's teeth ([0147]), and saving the 3D CAD model ([0147]); designing a virtual 3D CAD bracket structure model for a single labial or lingual bracket structure based upon said 3D CAD model ([0148]); importing data related to the 3D CAD bracket structure model into an additive manufacturing machine ([0144]), wherein the 3D CAD bracket structure model includes data defining a plurality of retentive structures in a base of the bracket (base of the bracket has retentive structures seen in the Figures, particularly 7A for instance), and wherein each retentive structure is a three-dimensional figure with a positive draft angle greater than 0 (Fig. 7A for instance); and directly producing the bracket with the additive manufacturing machine by layer manufacturing from an inorganic material including at least one of a ceramic, a polymer- derived ceramic, and a polymer-.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Tong.
Tong discloses the device as previously described above, but fails to show the x-y pixel resolution of the manufacturing being 5 to 40 microns, however the Office takes official notice that .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Choi (US 2015/0037747).
Tong discloses the device as previously described above, but fails to show wherein each retentive structure is a three-dimensional figure selected from a group of three-dimensional figures including semi-lunar cones, full-circle cones, squares, retentive lattices, and or meshes (instead showing rectangles as seen in Fig. 7A-D for instance since they are of a constant width that extend across the base of the bracket).  
Choi similarly teaches a dental bracket having a patterned base with lattice, circle, square, or rectangular figures that may be undercut and therefore have a positive draft angle greater than 0 degrees ([0066]; [0016]; Fig. 1-4).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tong’s bracket base by substituting the lattice, circle, or square shapes for the rectangular shape as taught by Tong in order to utilize known alternative bracket base shapes in the art for providing superior adhesive strength between the orthodontic bracket and teeth.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Lopes (US 2017/0135787).
Tong discloses the device as previously described above, but fails to show the 3D printing uses a slurry based process including at least one of lithography-based manufacturing, inkjet printing, slip casting, laser lithography additive manufacturing, direct light processing, and selective laser melting.
Lopes similarly teaches a method of 3D printing brackets wherein the brackets are printed using a slurry based process including a lithography-based manufacturing (“SLA”; [0068]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tong’s method by substituting the printing method as taught by Lopes in order to utilize known alternative 3D printing for producing a functional bracket in the dental art.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Andreiko (US 6,190,165).
Tong discloses the device as previously described above, but fails to show with respect to claims 31-32, wherein at least some neutral planes are not parallel to the base plane such that an overall pattern of the retentive structures is generally contoured to a shape of a tooth surface to which it is to be bonded; with respect to claim 33, wherein at least some neutral planes are further contoured to a shape of a tooth surface to which it is to be bonded.
Andreiko similarly teaches an orthodontic bracket having retentive features on the base wherein at least some neutral planes are not parallel to the base plane such that an overall pattern of the retentive structures is generally contoured to a shape of a tooth surface to which it is to be bonded and wherein at least some neutral planes are contoured to a shape of a tooth surface to which it is to be bonded (see 112 rejection above; Fig. 1, 3-4 for instance show the varying planes and their relation to the different base planes, all while following the contour of the tooth).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tong’s base by substituting the retentive features as taught by Andreiko in order to provide a stronger adhesion to the tooth, such as through increased surface area and matching shape.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that Tong does not show the retentive features on the portion of the bracket that goes against a tooth, however the step of bonding is not positively recited in the method and therefore which portion of the bracket will be used on the tooth is not at issue.  In any case, Tong explicitly discusses the direct bonding of the upper bracket to a tooth without the bottom expander piece ([0085]).
Applicant argues that Tong does not show an additive layer manufacture, however as previously rejected, Tong teaches “3D printing” which is a known additive layer manufacture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772